Opinion issued April 6, 2010







     







In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00274-CV




IN RE LYNN LEVIT GOETZ, Relator




Original Proceeding on Petition for Writ of Mandamus 




MEMORANDUM OPINION

          Relator, Lynn Levit Goetz, has filed a petition for writ of mandamus requesting
this Court to direct respondent
 (1) “to hear” her motion for new trial by April 20,
2010; (2) “[to] allow the parties to present oral testimony”; (3) “[to] admit exhibits
or deny admission of exhibits”; (3) “[to] retain [the exhibits] in the file;” and (4) “[to]
allow a bill of exceptions to be made the day of the hearing on excluded testimony
and other documents.”
          We deny the petition for writ of mandamus.

PER CURIAM


 
Panel consists of Chief Justice Radack and Justices Alcala and Higley.